Citation Nr: 0721622	
Decision Date: 07/18/07    Archive Date: 08/02/07

DOCKET NO.  02-12 794A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel




INTRODUCTION

The veteran had active duty from November 1994 to August 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This matter was previously before the Board and was 
remanded in October 2005 and September 2006.


FINDINGS OF FACT

1.  Hearing loss was not manifested during the veteran's 
active duty service or for many years after separation from 
service, nor is hearing loss otherwise related to such 
service.

2.  The veteran's service-connected disabilities do not 
preclude her from obtaining and retaining all forms of 
substantially gainful employment consistent with her 
education and work experience.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred or aggravated during the 
veteran's active duty service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2006).

2.  The criteria for entitlement to a total rating based on 
individual unemployability due to service-connected 
disabilities have not been met. 38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a)(b) (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 & Supp. 2005) redefined VA's duties 
to notify and assist the veteran in the development of a 
claim.  VA regulations implementing the VCAA were codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2006).  As part of that notice, VA must inform the claimant 
of the information and evidence he is expected to provide, as 
well as the information and evidence VA will seek to obtain 
on his behalf.  In addition, VA must advise a claimant to 
provide any additional evidence in his possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the VCAA notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Sanders v. Nicholson, No. 06-7001 (Fed. Cir. 
May 16, 2007); Simmons v. Nicholson, No. 06-7092 (Fed. Cir. 
May 16, 2007).

In this case, in January 2004, January 2006, and September 
2006 letters, the RO provided notice to the veteran regarding 
what information and evidence is needed to substantiate 
service connection claims, as well as specifying what 
information and evidence must be submitted by her, what 
information and evidence will be obtained by VA, and the need 
for her to advise VA of or submit any further evidence that 
pertains to her claims.  The letters further addressed the 
information and evidence necessary to establish a disability 
rating and an effective date in the event that service 
connection is granted.  The Board notes that the notice as to 
service connection claims, increased ratings claims and 
earlier effective date claims was not provided until after 
the rating decision on appeal had been issued.  As such, 
notice was not timely as to these elements.  The Board notes 
that the veteran, however, has not been prejudiced from this 
error because the denial of the claim in this appeal renders 
moot any question as to the appropriate disability rating or 
effective date to be assigned.  See Sanders, supra.; Simmons, 
supra.

Additionally, the RO has taken appropriate action to comply 
with the duty to assist the veteran with the development of 
her claims.  The record includes service medical records, VA 
treatment records, and multiple VA examination reports.  As 
such, the Board finds that the record as it stands now 
includes sufficient medical evidence to decide the claim at 
hand and that the requirements of 38 C.F.R. § 3.159(c)(4) 
have been met.  

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  Accordingly, the Board will adjudicate the 
claims.

Service Connection for Hearing Loss

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under 
Secretary for Health determined that it was appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and therefore a presumptive 
disability.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.
 
The Board acknowledges that the lack of any evidence that the 
veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require inservice 
complaints of or treatment for hearing loss in order to 
establish service connection.  See Ledford v. Derwinski, 3 
Vet.App. 87, 89 (1992). Instead, as noted by the United 
States Court of Appeals for Veterans Claims (Court):
 
[W]here the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post- 
service test results meeting the criteria 
of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due 
to significant noise exposure in service 
and audiometric test results reflecting 
an upward shift in tested thresholds in 
service, though still not meeting the 
requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 
3.385, rating authorities must consider 
whether there is a medically sound basis 
to attribute the post-service findings to 
the injury in service, or whether they 
are more properly attributable to 
intercurrent causes.
 
Hensley v. Brown, 5 Vet.App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

The record shows, by way of a November 2006 VA fee-basis 
audiological examination report, that the veteran currently 
suffers from mild hearing loss which meets the criteria of a 
hearing loss disability for VA compensation purposes.  A June 
2004 VA treatment note shows "likely conductive hearing loss 
from loud noise damage."  A February 2005 VA treatment note 
shows mild conductive hearing loss.  The Board initially 
notes that there is no evidence of complaints or diagnosis of 
hearing loss during active duty service and no indication of 
a hearing loss disability upon discharge from active duty 
service; nevertheless, the veteran claims her current hearing 
loss is due to noise exposure during active duty service.  
The Board acknowledges the veteran's contentions; however, 
opinions regarding medical causation require medical skills 
and must be made by medical experts.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

Although the June 2004 VA treatment note shows hearing loss 
"from loud noise damage", the only medical opinion which 
addresses the relationship between the veteran's current 
hearing loss and her active duty service is the November 2006 
VA fee-basis audiological examination report.  The 
examination report shows that the examiner reviewed the 
veteran's c-file, including her audiological examinations 
before and during active duty service.  The report reflects 
that the veteran stated that she wore hearing protection when 
she worked on the flight line for approximately three years 
during service.  The veteran also reported wearing hearing 
protection when she was around firearms during service.   As 
noted above, mild hearing loss was noted after physical 
examination.  The examiner stated that there was recovery and 
improved hearing in the higher frequencies bilaterally which 
was not consistent with noise-induced hearing loss.  In light 
of this fact, and the fact that the veteran reported wearing 
adequate hearing protection during service, the examiner 
opined that it was less likely than not that the veteran had 
a current hearing loss disability due to disease or injury 
incurred or aggravated during service.  There are no contrary 
medical opinions of record.    

As such, the only competent medical opinion of record 
addressing the relationship between the veteran's current 
hearing loss and her active duty service shows that it is 
less likely than not that the veteran's current hearing loss 
is related to her active duty service.  As such, the Board 
finds that the preponderance of the evidence weighs against 
the veteran's claim and entitlement to service connection for 
hearing loss is not warranted.  

TDIU

In order to establish service connection for a total rating 
based upon individual unemployability due to service-
connected disability, there must be an impairment so severe 
that it is impossible to follow a substantially gainful 
occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  In reaching such a determination, the central 
inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  For VA purposes, the term "unemployability" is 
synonymous with an inability to secure and follow a 
substantially gainful occupation.  VAOPGPREC 75-91; 57 
Fed.Reg. 2317 (1992).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.
 
VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability.  When 
the veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned provided that if there is only one 
service-connected disability, this disability shall be rated 
at 60 percent or more.  When there are two or more 
disabilities, at least one disability must be ratable at 40 
percent or more, and any additional disabilities must result 
in a combined rating of 70 percent or more, and the disabled 
person must be unable to secure or follow a substantially 
gainful occupation.  See 38 C.F.R. § 4.16(a).  A total 
disability rating may also be assigned on an extra-schedular 
basis, pursuant to the procedures set forth in 38 C.F.R. 
§ 4.16(b), for veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).

Service connection is in effect for lumbar strain, evaluated 
as 10 percent disabling; right ulnar nerve neuropathy with 
cubital tunnel and carpal tunnel syndrome, evaluated as 10 
percent disabling; limitation of motion, temporomandibular 
joint articulation, status post (claimed as residual of jaw 
injury), evaluated as 10 percent disabling; left knee, status 
post arthroscopic surgery, evaluated as 10 percent disabling; 
right knee, anterior cruciate ligament tear, evaluated as 10 
percent disabling.  The combined evaluation is 40 percent and 
the veteran has no single disability rated as at least 60 
percent disabling.  Thus, the veteran does not meet the 
minimum schedular requirements for a total rating due to 
individual unemployability under 38 C.F.R. § 4.16(a).  
Nonetheless, the Board must consider, under the provisions of 
38 C.F.R. § 4.16(b), whether the veteran's service-connected 
disabilities prevent her from engaging in substantially 
gainful employment (i.e., work which is more than marginal, 
that permits the individual to earn a "living wage").  Moore 
v. Derwinski, 1 Vet. App. 356 (1991).  For a veteran to 
prevail on a claim for a total compensation rating based on 
individual unemployability, the record must reflect some 
factor which takes this case outside the norm.  The sole fact 
that a veteran is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment, but the ultimate question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).
 
An October 2000 VA fee-basis general medical examination 
report noted that the affect of the veteran's disabilities on 
her activities of daily living was mild to moderate.  
Nevertheless, the record shows that in May 2002, the veteran 
submitted a statement which indicated that she believed that 
her service-connected disabilities precluded her from 
employment, in spite of the fact that the same document 
indicated that she was gainfully employed at the time.  
Extensive VA treatment records from 2000 to 2006 do not 
indicate that the veteran cannot obtain or keep employment 
due to her service-connected disabilities.  Interestingly, an 
October 2002 VA fee-basis examination report shows that the 
examiner noted the veteran's knee disabilities but stated 
that the disabilities would have no impact on the veteran's 
occupation as she had a "desk job."   

The Board understands the veteran's contentions; however, a 
review of the veteran's c-file shows that the preponderance 
of the medical evidence is against a finding that the veteran 
is precluded from employment based on her service-connected 
disabilities.   In fact, the evidence of record suggests 
that, in spite of the veteran's service-connected 
disabilities, she is gainfully employed.  As such, the Board 
concludes that the veteran would not be precluded from 
earning a living wage solely because of the service-connected 
disabilities.

Conclusion

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.



ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to a total disability rating based on individual 
unemployability (TDIU) is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


